DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitations "the engaging slot" and “the engaging block” in lines 1-2. Claim 11 recites “the step slot” in line 2 of the claim. Further claim 13 recites the limitation “the placement groove” in line 1 of the claim.  There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 13-15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sze (US Pub # 2018/0103748).
In regards to claims 1 and 6, Sze teaches a comb formed by a rubber assembly, comprising comb teeth (16) and a rubber (22 and Paragraph 0018), the comb teeth being fitted on the rubber to form the rubber assembly (Paragraph 0030); and a plurality of raised columns (30) being also arranged at a back side of the rubber (see Figures 4b-4c), the raised columns comprising tooth holes (28) in which the comb teeth are arranged and cavities (26) for accommodating the comb teeth (see Figure 4c), and the tooth holes extending through a front side of the rubber (see Figures 4a-4c); and a hook being arranged at one end of the comb tooth, the tooth holes being internally provided with clamping pieces (32) which can be fitted into the cavities and fixed (Paragraph 0037), and the hooks being tightly fitted into the cavities and hooking the clamping pieces (see Figure 4c).
Regarding claim 3, Sze teaches the raised columns are arranged independently of each other and spacedly at the back side of the rubber (see Figure 2 where the columns are discrete columns thus are arranged independently of each other).
Regarding claim 5, Sze teaches the raised columns and the rubber are integrally formed by injection molding (Paragraph 0005).
Regarding claim 13, Sze teaches a placement groove (12) is arranged along a curved surface.
Regarding claim 14, Sze teaches the placement groove is arranged in a bending manner toward the back side of the rubber (see Figure 2), and after the rubber assembly is fitted to the comb handle, the rubber is straight in the direction of its centerline (see alignment of Figure 5a).

Regarding claim 17, Sze teaches the raised columns are arranged independently of each other and spacedly at the back side of the rubber (see Figure 2 where the columns are discrete columns thus are arranged independently of each other).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sze, as applied to claims 1 and 15 above, in view of Rosenzweig (US Pub # 2016/0338479).
Regarding claims 2 and 16, Sze teaches the comb teeth have one end bent to form the hook (see Figure 4c) and the other end formed as a comb tooth head (see Figure 4b); but does not teach the comb teeth are made of nylon yarn. However, Rosenszweig teaches that bristles can be made of a variety of materials, including nylon (Paragraph 0035). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bristles of Sze to be made of nylon, as taught by Rosenszweig, as such teaches that nylon is a well-known suitable material for use as a bristle.

Claims 4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sze, as applied to claims 1, 7 and 15 above, in view of Marti (FR 959387)
Regarding claims 4, 12 and 18, Sze teaches the rubber carrying the bristles, but does not teach it has a thickness in a cross-sectional direction that gradually increases from the middle to the edge. However, Marti teaches a flexible bristle (A) carrying layer (C) of a comb to contain a thicker edge forming an engaging block to engage an engaging slot of the comb head (see Figure 6). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rubber layer of Sze to have an edge of increased thickness as taught by Marti in order to better engage a peripheral engaging slot for a more secure fit. 

Claims 7-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sze, as applied to claims 1 and 15 above, in view of Axelrod (US Pat # 4,118,823).
Regarding claims 7-11 and 19, Sze teaches a comb handle (4), the comb handle comprising a placement groove (12) for placing the rubber to be mounted within the placement groove (see assembly of Figure 2); but does not teach a transverse engaging slot arranged at an edge of the placement groove, 
However, Axelrod teaches a comb to have its bristles (7) carried by a flexible support (3) which engages a placement groove on a handle body (2) via a transverse engaging slot arranged at an edge of the placement groove (see Figure 5 at area between 8 and 2), an engaging block arranged at an outer edge of the rubber, the engaging block being in snap fit with the engaging slot (Col 3, Lines 42-43) so that the center of the rubber is raised toward the front side (see Figure 5 where end projections of cushion 3 serve as engagement blocks within groove formed by element 8 where both are complimentary, substantially triangular shapes, and Figure 4 where an inclined surface of the engaging slot is inclined toward a center of the flexible support and the engages an inclined surface of the engaging block such that an annular notch is formed to receive portion 8 of the handle body). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the removable bristle pad engagement of Sze to contain the grooved/block snap fit engagement of Axelrod in order to provide a more secure positive-fit for the device.
Regarding claim 20, Sze teaches the placement groove is bent toward a back side of the rubber (see Figure 2), and after the rubber assembly is fitted to the comb handle, the rubber is straight in the direction of its centerline (see alignment of Figure 5a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772    

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772